ON MOTIONS FOR REHEARING
PER CURIAM.
Counsel for both parties to this appeal have moved this court for rehearing, asking that the sanctions imposed by the opinion of June 18, 1986, be modified or set aside. On consideration of the motions and, in particular, the sworn statements of the respective clients that they are satisfied with the legal representation they have received, we grant the motions in part and withdraw our previous decision to refer the names of the attorneys to the Grievance Committee of the Florida Bar. The motions for rehearing are otherwise denied.
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.